Citation Nr: 1747489	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-11 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an initial higher disability rating for posttraumatic stress disorder (PTSD) prior to November 17, 2015, during which PTSD was evaluated as 30 percent disabling prior to February 8, 2013, and 70 percent disabling thereafter.


REPRESENTATION

The Veteran represented by:       Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  

The matter of entitlement to a higher initial rating for PTSD is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The November 2011 rating decision granted service connection for PTSD and assigned an initial 10 percent rating; in a March 2012 rating decision, the RO increased the initial rating to 30 percent, effective from the date of receipt of the service connection claim.

The Board remanded this PTSD initial increased rating claim in March 2015 for additional development, as well as a claim for entitlement to a TDIU, which the Board construed as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Thereafter, in a February 2016 rating decision, the RO increased the Veteran's PTSD disability rating to 70 percent disabling, effective February 8, 2013, and to 100 percent disabling effective November 17, 2015.  Simultaneously, the RO granted a TDIU effective February 8, 2013, the date the Veteran became eligible for a schedular TDIU, and discontinued this TDIU as of November 17, 2015, the date the Veteran's 100 percent rating for PTSD became effective, thereby rendering the TDIU moot.  

While the issue of entitlement to a TDIU for the period prior to February 8, 2013 remains in appellate status (as the Veteran could conceivably be eligible for a TDIU on an extraschedular basis during the appeal period in which he is not eligible for a schedular TDIU), as the Board is granting a 100 percent schedular rating for the Veteran's PTSD throughout the entirety of the appeal, the issue of entitlement to a 100 percent rating for this disability via a TDIU has been rendered moot and will not be further addressed.  

FINDING OF FACT

Throughout the initial increased rating period remaining on appeal (June 2011 to November 2015), the Veteran's PTSD has rendered him totally socially and occupationally impaired.  


CONCLUSION OF LAW

The criteria for a 100 percent for service-connected PTSD from June 28, 2011 to November 17, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is in receipt of 30 and 70 percent ratings for his service-connected PTSD during the period on appeal, contends that the severity of his symptoms warrant increased ratings.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As to the rating criteria for PTSD, the Veteran's 30 percent rating (in effect prior to February 2013) is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher evaluation of 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  

The Veteran's 70 percent rating (in effect from February 2013 to November 2015) is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

The next higher rating of 100 percent is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

As referenced above, the Veteran served on active duty from 1967 to 1969, which included service in the Republic of Vietnam.  Among other honors, the Veteran is in receipt of a Combat Infantryman Badge and a Purple Heart with Gold Star.  After reviewing the evidence of record for the applicable rating period, it is evident that the Veteran's in-service experiences and related PTSD have rendered him totally disabled, and that he has exhibited symptoms commensurate with this rating throughout the rating period.  

In that regard, letters authored in February 2011 and March 2012 by a private vocational counselor, who is also a long-time friend of the Veteran, reflect the counselor's report of ongoing severe symptomatology.  Specifically, the counselor reported that the Veteran was prone to self-isolation, leaving places unannounced to return home when he became upset; frequent bouts of intense rage and physical aggression directed towards inanimate objects, such as when the counselor observed the Veteran beating a toilet with a crowbar; and demonstrating inappropriate and belligerent behavior, including when the observed the Veteran acting out after outfitting himself in his service dress uniform.  Additionally, the counselor reported that the Veteran would frequently become tearful, demonstrated a very anxious demeanor, and often had a flat affect.  Further, based on vocational testing administered by the counselor, the Veteran also demonstrated significant cognitive impairments, such as an impaired memory, a tendency to transpose numbers, and an inability to comprehend and follow directions, all of which the vocational counselor attributed to the Veteran's PTSD.  

In September 2011, the Veteran underwent a VA examination, at which time he was formally diagnosed with PTSD, although the examiner described the severity as mild.   The examination report also includes allusions to the examiner's doubt regarding the veracity of the Veteran's reports, finding that the Veteran was exaggerating his reported symptoms and seemingly suggesting that the Veteran's Combat Infantryman Badge on his latter DD Forms 214 may be a forgery, given that the award appears only in latter forms and in a different font than previously noted awards, including the Veteran's Purple Heart.  However, while the Board does not have the Veteran's entire personnel file, the evidence that is of record reflects that the Veteran was indeed engaged in combat while in Vietnam, as his shrapnel wounds (incurred in two difference incidents) were received as a result of enemy fire.  A February 1970 rating decision service connected residuals of shrapnel wounds that were noted as being received while serving in Vietnam.  In other words, it appears that the examiner's assessment of the veracity of the Veteran's reported symptoms contributed to his characterization of the severity of those symptoms.  (For example, the examiner concluded that the Veteran's unkempt appearance was not a reflection of his psychiatric state, but rather in keeping with his vocation as a manual laborer.)  Indeed, while the RO based the Veteran's initial 10 percent rating on these examination findings, as referenced above, the RO later increased this initial rating based on subsequent, more probative evidence.  

In a February 2012 letter, the Veteran's sister and brother-in-law reported that the Veteran's behavior had become so erratic and his symptoms so severe that they feared he was suicidal.  Specifically, they reported that the Veteran could not remember the names of their children (the Veteran's niece and nephew) and that he displayed poor personal hygiene and often had a flat affect, which they describe as a vacant stare.  In a March 2012 letter, the Veteran's friend and vocational counselor reported his opinion that efforts to retrain the Veteran would not be fruitful, as the Veteran lacked the cognitive capacity, due to his psychiatric symptoms, to retain the information required for retraining.  

A January 2013 vocational assessment performed to determine the Veteran's eligibility for Social Security disability benefits notes the Veteran's slovenly appearance, his inability to learn or retain new material, his poor memory for family member names and prior appointments, his nervous demeanor (with occasional bouts of sorrow or glee), and his largely flat effect.  In sum, the assessment concludes that the Veteran is unemployable due to his inability to concentrate, which makes training for and maintaining employment "almost impossible."

In February 2013, the Veteran underwent a psychological evaluation to determine his eligibility for Social Security Administration (SSA) disability benefits, during which the Veteran was diagnosed as having markedly severe and enduring PTSD and markedly severe major depressive disorder.  (Incidentally, subsequently psychiatric evaluations from a latter rating period clarify that the Veteran only has one psychiatric disorder, PTSD, and that his depressive symptoms are manifestations of his PTSD.)  During this evaluation, the Veteran reported experiencing anxiety and a tendency to self-isolate, leaving his home only for VA appointments, as well as uncontrollable bouts of rage and a severe impairment of his memory and cognition.  The Veteran appeared anxious and evidenced a tremor during the evaluation, and the evaluating psychologist determined that the Veteran was unemployable due to his psychiatric symptoms.  Later in February 2013, the Veteran was determined to be totally disabled due to his psychiatric disorders by the SSA.  

The record further reflects that while the Veteran was employed intermittently during the earlier portion of this rating period, namely from July to November 2011, and January to October 2012, the Veteran reports that each of these periods of employment ended because he was unable to perform his employment duties successfully.  For example, when he was operating commercial vehicles, he would become lost and could not remember directions and instructions.  

Given the totality of the evidence of record from the rating period commencing from June 28, 2011 (the date of receipt of the Veteran's PTSD service connection claim) to November 17, 2015 (the date of receipt of his 100 percent schedular PTSD rating awarded by the RO), and when evaluating from a holistic perspective, the Board finds that the Veteran demonstrated symptoms of such severity so as to render him totally occupationally and socially impaired.  The Veteran self-isolated, only leaving his home for VA appointments, and he maintained no personal relationships other than his relationship with his sister, who reported his erratic behavior and feared for his safety.  The Veteran also reported, and the evidence reflects, that he was unable to maintain employment because he would forget tasks or not perform them satisfactorily, due to lapses in memory and concentration.  Further, his sister reports that the Veteran cannot remember the names of her children, who are his close family members, and the Veteran's appearance has frequently been noted to be disheveled.  

Given the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence of record is sufficient to establish that the Veteran's PTSD renders him totally socially and occupationally impaired, warranting the assignment of a 100 percent schedular rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A 100 percent rating from June 28, 2011 to November 17, 2015 is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


